Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
4, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00367-CR

                       EX PARTE CARLOS FUENTES


          On Appeal from the County Criminal Court at Law No. 14
                           Harris County, Texas
                      Trial Court Cause No. 2075135

                 MEMORANDUM                     OPINION


      Appellant Carlos Fuentes appeals from the denial of his pretrial application
for writ of habeas corpus challenging the constitutionality of the Harris County
Game Room Regulations.

      On May 18, 2016, the underlying charge was dismissed because the trial
court granted appellant’s motion to quash the information. Because appellant is no
longer confined on the charge he challenged in his pretrial writ of habeas corpus,
appellant’s appeal of the denial of that writ is moot. See Martinez v. State, 826
S.W.2d 620 (Tex. Crim. App. 1992).

      On July 14, 2016, the State filed a motion to dismiss based on mootness.
The motion is granted and the appeal is dismissed.



                                            PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2